250 Md. 672 (1968)
245 A.2d 592
RALPH
v.
WARDEN, MARYLAND PENITENTIARY
[App. No. 1, September Term, 1968.]
Court of Appeals of Maryland.
Decided September 19, 1968.
Certiorari denied April 28, 1969.
Before HAMMOND, C.J., and MARBURY, McWILLIAMS, SINGLEY and SMITH, JJ.
Certiorari denied, Supreme Court of the United States, April 28, 1969.
PER CURIAM:
Application for leave to appeal from a denial of post conviction relief is denied for the reasons set out in the opinion of Judge Joseph M. Mathias in the court below.
Application denied.